Citation Nr: 1706772	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent from May 3, 1999 to March 27, 2000 for schizophrenia, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By decision dated in March 2011, the Board reopened the claim of entitlement to service connection for schizophrenia and denied the matter on the merits.  The Veteran appealed the denial of service connection for schizophrenia to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a joint motion of the parties and vacated the Board's March 2011 decision that denied entitlement to service connection for schizophrenia.  Most recently in a September 2015 Board decision service connection for schizophrenia was granted, and the issue of entitlement to a TDIU rating was remanded, as the Board found that issue to be substantially intertwined with the rating that would be assigned for schizophrenia.  

In an April 2016 rating decision, the Appeals Management Office (AMO) assigned a 50 percent rating for schizophrenia from May 3, 1999, which was the date the Veteran initiated his claim to reopen his previously denied claim for schizophrenia.  The AMO then assigned a 100 percent rating from March 27, 2000.  In Rice v. Shinseki, the Court held that a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected.  22 Vet. App. 447, 453 (2009).  Thus, in light of this holding, the Board has characterized the issue as stated in the title page above, and will consider this a claim for entitlement to an increased rating for schizophrenia from May 3, 1999 to March 27, 2000.  


FINDING OF FACT

From May 3, 1999 to March 27, 2000, the social and occupational impairment from the Veteran's schizophrenia more nearly approximated total than reduced reliability and productivity.


CONCLUSION OF LAW

The Veteran's schizophrenia warrants a rating of 100 percent from May 3, 1999 to March 27, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a 100 percent schedular rating throughout the entire appeal period.  As such, this represents a complete grant of the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the AMO effectuated the Board's September 2015 grant of service connection for schizophrenia in an April 2016 rating decision.  At that time, the AMO assigned a 50 percent rating for schizophrenia from May 3, 1999, and a 100 percent rating from March 27, 2000.  In a July 2016 supplemental statement of the case, the AMO notified the Veteran that the 100 percent rating for his schizophrenia rendered his claim for entitlement to a TDIU rating moot.  Thereafter, in a January 2017 brief, the Veteran's representative asserted entitlement to a TDIU rating should still be considered prior to March 27, 2000.  The Board agrees.  The Board notes that the Veteran has asserted he was unemployable as a result of his service-connected headaches and schizophrenia in VA Form 21-8940's, which were submitted in January 2005 and December 2012.  However, a TDIU is considered a lesser benefit than a 100 percent schedular rating, and a grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the assignment of a 100 percent schedular rating for schizophrenia from May, 3, 1999 would render the Veteran's claim for entitlement to a TDIU rating moot in this case.  

Schizophrenia is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50


Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

Quite simply, the Board finds the evidence of record clearly supports the assignment of a 100 percent schedular rating throughout the entire claim period in this case.  In the interest of judicial and administrative economy the Board will briefly summarize the facts and evidence that support this determination.  The evidence of record indicates the Veteran was awarded a non-service connected pension based on his schizophrenia in a May 1995 rating decision.  In the course of his May 1995 VA examination the Veteran stated "the TV was attempting to influence him and talk to him in the sense that people were conspiring against him and looking at him" and the examiner described his affect as either inappropriately serious or inappropriately funny.  He was actively hallucinating during his examination, and also reported experiencing auditory hallucinations.  The Veteran was subsequently assessed as being unable to manage his VA funds, and as such, found incompetent in 1997.  Further, a March 2000 examination found the Veteran to be psychotic.  The Board notes that it was this examination the AMO utilized in assigning a 100 percent rating; however, this same examination also noted over two decades of hospitalizations for psychotic schizophrenic behavior.  In sum, the Board is abundantly satisfied that the Veteran has experienced total occupational and social impairments that dated prior to and persisted since his claim in May 1999.  Accordingly, a 100 percent schedular rating was warranted throughout the entire claim period.  The Veteran is now in receipt of a 100 percent schedular rating for schizophrenia for the entire period under appeal, and therefore the issue of entitlement to TDIU is moot.


ORDER

Entitlement to a 100 percent rating for schizophrenia from May 3, 1999 to March 27, 2000 is granted, subject to the criteria applicable to the payment of monetary benefits.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


